Exhibit 10.27

 

FIRST HORIZON PHARMACEUTICAL CORPORATION

 

DIRECTORS’ COMPENSATION FOR 2006 SUMMARY SHEET

 

ANNUAL BOARD RETAINER

 

2005

 

$

30,000

 

 

 

2006

 

$

30,000

 

 

 

 

 

 

 

ANNUAL BOARD CHAIRMANSHIP RETAINER

 

2005

 

$

10,000

 

 

 

2006

 

$

10,000

 

 

 

 

 

 

 

ANNUAL COMMITTEE CHAIRMANSHIP RETAINER:

 

 

 

 

 

 

 

 

 

 

 

Nominating/Corporate Governance Committee

 

2005

 

$

5,000

 

 

 

2006

 

$

5,000

 

 

 

 

 

 

 

Audit Committee

 

2005

 

$

5,000

 

 

 

2006

 

$

5,000

 

 

 

 

 

 

 

Compensation Committee

 

2005

 

$

5,000

 

 

 

2006

 

$

5,000

 

 

 

 

 

 

 

Mergers and Acquisition Committee

 

2005

 

$

5,000

 

 

 

2006

 

$

5,000

 

 

 

 

 

 

 

BOARD AND COMMITTEE MEETING FEE (In Person Meeting)

 

2005

 

$

1,500

 

 

 

2006

 

$

1,500

 

 

 

 

 

 

 

BOARD AND COMMITTEE MEETING FEE (Telephone Meeting)

 

2005

 

$

750

 

 

 

2006

 

$

750

 

 

 

 

 

 

 

AUDIT COMMITTEE ACCOUNTING EXPERT RETAINER

 

2005

 

$

—

 

 

 

2006

 

$

5,000

 

 

In 2005, in addition to the base compensation, each director who was not an
employee and not affiliated with a greater than 10% stockholder was granted
5,000 stock options and 2,500 restricted shares

 

--------------------------------------------------------------------------------